DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a final rejection. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 6/6/2022 in response to Office Action (non-final rejection) mailed 3/4/2022.
Claims 1-20 were previously pending. With Applicant’s filing of 6/6/2022 Claims 2-6 and 11-12 are amended, Claims 10 and 14-20 are cancelled, Claims 21-26 are newly added, and Claims 1, 7-9, and 13 are as previously presented. Presently Claims 1-9, 11-13, and 21-26 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Specification paragraph [0090] has a spelling error. Norish should be spelled Norrish. 
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 has a spelling error. Norish should be spelled Norrish.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-9, 11-13, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 line 1 recites “The photocurable resin of Claim 1”. However, Claim 1 claims a method, not a composition. Thus the claims is unclear and indefinite. For the sake of examination, the Examiner will examine the claim as if it recited “The method of Claim 1”. Dependent Claim 3 is indefinite as depending from an indefinite base claim.
Claim 6 lines 8-9 recite “(c) viscosity suitable to control diffusive transport and settling of cured material in the volume”. It is unclear how the reader is to ascertain the meaning of suitable. How much control of diffusive transport is enough? How much settling of cured material is too much? The term “suitable” in claim 6 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus the claim is unclear and therefore indefinite. For the sake of examination, the Examiner will examine the claim as if it recited “a viscosity”. Dependent Claims 7-9 and 11-13 are indefinite as depending from an indefinite base claim.
Claim 6 lines 10-11 recite “(d) a refractive index suitable to minimize distortions of the images as they are projected into the volume of the resin”. It is unclear how the reader is to ascertain the meaning of suitable. How much control distortion of the images is too much? The term “suitable” in claim 6 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus the claim is unclear and therefore indefinite. For the sake of examination, the Examiner will examine the claim as if it recited “a refractive index”. Dependent Claims 7-9 and 11-13 are indefinite as depending from an indefinite base claim.
Regarding Claim 23, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 25, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 25 recites the broad recitation “inhibits diffusive transport”, and the claim also recites “preferably having a viscosity of at least 1000 cP” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 6-9 and 11-13 are are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gallais-During et al. (US 2021/0087301 A1, hereinafter “Gallais-During”).
Regarding Claim 6, Gallais-During discloses a method for additive manufacturing in liquid resin in a vat, and discloses a composition for use in the process (Abstract; Claims). The composition comprises a monomer commonly used in additive manufacturing by photopolymerization, such as an acrylate monomer (photocurable resin prepolymer) ([0115]), a photoinitiator ([0118]), and a curing inhibitor ([0012]). The resin is in a volume in a tank ([0012]). The photocurable resin prepolymer is transparent at the preset wavelength of the pulsed source (illumination energy) that serves for the photopolymerization, and the photocurable resin prepolymer has a refractive index at the preset photopolymerization wavelength of the laser ([0088]). In one- or two-photon photo-polymerization processes, for the polymerization of the resin to occur, it is necessary to cross a threshold related to local consumption of oxygen, which is a polymerization inhibitor ([0012]), thus the resin has non-linearity of curing response to the illumination energy. The viscosity may be 300 cP to 5000 cP ([0105]). 
Regarding Claim 7, the limitations of Claim 6 from which Claim 7 depends are disclosed by Gallais-During as discussed above. Gallais-During discloses the photocurable resin prepolymer is an acrylate, as discussed above.
Regarding Claims 8-9, the limitations of Claim 6 from which Claims 8-9 depends are disclosed by Gallais-During as discussed above. Gallais-During further discloses the use of 2-Methyl-4'- (methylthio)-2-morpholinopropiophenone (IRGACURE 907®), a Norrish Type I photoinitiator, as the photoinitiator ([0053]).
Regarding Claim 12, the limitations of Claim 6 from which Claim 12 depends are disclosed by Gallais-During as discussed above. Gallais-During discloses the photocurable resin prepolymer is an acrylate and the curing inhibitor comprises oxygen, as discussed above.
Regarding Claim 13, the limitations of Claim 6 from which Claim 13 depends are disclosed by Gallais-During as discussed above. Gallais-During further discloses the photocurable resin prepolymer may have a viscosity of between 300 cP and 5000 cP.

Response to Amendment
Claims 2-5 and 11-12 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.

Response to Arguments
Regarding Claims 1-5, Applicant’s arguments, see pages 7-11, filed 6/6/2022, with respect to Claims 1-5 have been fully considered and are persuasive.  The prior art rejections of Claims 1-5 are withdrawn. 
Regarding Claims 6-13, Applicant’s arguments with respect to claim(s) 6-13 have been considered but are moot because Applicant amended the claims. The new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Allowable Subject Matter
Claims 1 and 3-5 are allowed.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, rejection under 35 USC 112(b) notwithstanding.
Claims 21-22, 24, and 26 are allowed.
Claims 23 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Independent Claim 1 is indicative of allowable subject matter because the recited limitations that the photocurable composition comprises a monomer, a photoinitiator, and a curing inhibitor, and exhibits transparency to the light and a non-linear response to the light, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 2-5 would be allowable as depending from an indicated-allowable base claim, rejections under 35 USC 112(b) notwithstanding.
Independent Claim 21 is indicative of allowable subject matter because the recited limitations that the photocurable composition comprises a monomer, a photoinitiator, and a curing inhibitor, and exhibits transparency to the light and a non-linear response to the light, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 22-26 would be allowable as depending from an indicated-allowable base claim, rejections under 35 USC 112(b) notwithstanding.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743